DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 22 June 2022 has been entered. Claims 1-8, 11-12, and 14-24 remain pending in the application. The Applicant’s amendments overcome each and every objection and rejection previously set forth in the Non-Final Office Action dated 19 May 2022. 

Response to Arguments
Applicant’s arguments, see pages 17-18, filed 22 June 2022, with respect to independent claims 1, 11, 1 have been fully considered and are persuasive.  The rejections of claims 1-10, 12 and 18-24 has been withdrawn. 

Allowable Subject Matter
Claims 1-8, 11-12, and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record individually or combined fails to teach a Light Detection and Ranging (LIDAR) system as claimed, comprising: a LIDAR transmitter configured with a first field of view and configured to transmit laser beams into the first field of view at a plurality of discrete transmission angles in order to scan the first field of view with the laser beams; a LIDAR receiver configured with a second field of view and configured to receive reflected laser beams from the second field of view and generate electrical signals based on the received reflected laser beams; a controller configured to shift at least one of the first field of view or the second field of view based on a misalignment in order to optimize an overlap of the first field of view and the second field of view; and a memory configured to store mapping information, wherein the controller is configured to detect the misalignment between the first field of view and the second field of view, and shift at least one of the first field of view or the second field of view based on the detected misalignment in order to optimize the overlap of the first field of view and the second field of view, wherein the LIDAR transmitter comprises: a light source configured to generate the laser beams at a plurality of transmission times; and a scanning mirror configured to oscillate about a scanning axis such that the laser beams are received from the light source and projected into the first field of view, wherein the laser beams move across the first field of view as the scanning mirror oscillates about the scanning axis, wherein the LIDAR receiver comprises: a two-dimensional (2D) photodetector array comprising a plurality of pixels arranged in a plurality of pixel rows and a plurality of pixel columns, wherein each pixel is configured to generate an electrical signal based on received light, wherein the mapping information maps the plurality of transmission times to different target pixels of the plurality of pixels, wherein each transmission time is mapped to at least one target pixel and corresponds to a different discrete transmission angle of the plurality of discrete transmission angles, wherein the controller is configured to: select a discrete transmission angle, trigger the light source at a transmission time to generate a laser beam having a transmission direction that corresponds to the selected discrete transmission angle, more specifically in combination with enable the plurality of pixels of the 2D photodetector array during a measurement window corresponding to the transmission time, evaluate an intensity of each of the plurality of pixels based on the electrical signals generated by the plurality of pixels, select at least one first pixel having a highest intensity among the plurality of pixels as the at least one target pixel, and update the mapping information to link the at least one target pixel to the selected discrete transmission angle.
	Claims 2-8 and 14 are allowed for their dependency on claim 1. 

Regarding claim 11, the prior art of record individually or combined fails to teach a Light Detection and Ranging (LIDAR) system as claimed, comprising: a LIDAR transmitter configured with a first field of view and configured to transmit laser beams into the first field of view at a plurality of discrete transmission angles in order to scan the first field of view with the laser beams; a LIDAR receiver configured with a second field of view and configured to receive reflected laser beams from the second field of view and generate electrical signals based on the received reflected laser beams; a controller configured to shift at least one of the first field of view or the second field of view based on a misalignment in order to optimize an overlap of the first field of view and the second field of view; and a memory configured to store mapping information, wherein the controller is configured to detect the misalignment between the first field of view and the second field of view, and shift at least one of the first field of view or the second field of view based on the detected misalignment in order to optimize the overlap of the first field of view and the second field of view, wherein the LIDAR transmitter comprises: a light source configured to generate the laser beams at a plurality of transmission times; and a scanning mirror configured to oscillate about a scanning axis such that the laser beams are received from the light source and projected into the first field of view, wherein the laser beams move across the first field of view as the scanning mirror oscillates about the scanning axis, wherein the LIDAR receiver comprises: a two-dimensional (2D) photodetector array comprising a plurality of pixels arranged in a plurality of pixel rows and a plurality of pixel columns, wherein each pixel is configured to generate an electrical signal based on received light, wherein the mapping information maps the plurality of transmission times to different target pixels of the plurality of pixels, wherein each transmission time is mapped to at least one target pixel and corresponds to a different discrete transmission angle of the plurality of discrete transmission angles, wherein the controller is configured to: compare first position information of at least one target pixel at which a reflected laser beam is expected to be incident with second position information of at least one receiving pixel of the plurality of pixels at which the reflected laser beam is incident, calculate a correction factor based on a difference between the first position information and the second position information, and update the mapping information based on the correction factor, more specifically in combination with wherein the correction factor is a time offset applied to at least one of the plurality of transmission times to generate at least one updated transmission time, and the controller is configured to update the mapping information with the at least one updated transmission time.
	Claim 12 is allowed for its dependency on claim 11. 

Regarding claim 15, the prior art of record individually or combines fails to teach a Light Detection and Ranging (LIDAR) system as claimed, comprising: a LIDAR transmitter configured with a first field of view and configured to transmit laser beams into the first field of view at a plurality of discrete transmission angles in order to scan the first field of view with the laser beams; a LIDAR receiver configured with a second field of view and configured to receive reflected laser beams from the second field of view and generate electrical signals based on the received reflected laser beams; a controller configured to shift at least one of the first field of view or the second field of view based on a misalignment in order to optimize an overlap of the first field of view and the second field of view; and a memory configured to store mapping information, wherein the controller is configured to detect the misalignment between the first field of view and the second field of view, and shift at least one of the first field of view or the second field of view based on the detected misalignment in order to optimize the overlap of the first field of view and the second field of view, wherein the LIDAR transmitter comprises: a light source configured to generate the laser beams at a plurality of transmission times; and a scanning mirror configured to oscillate about a scanning axis such that the laser beams are received from the light source and projected into the first field of view, wherein the laser beams move across the first field of view as the scanning mirror oscillates about the scanning axis, wherein the LIDAR receiver comprises: a two-dimensional (2D) photodetector array comprising a plurality of pixels arranged in a plurality of pixel rows and a plurality of pixel columns, wherein each pixel is configured to generate an electrical signal based on received light, wherein the mapping information maps the plurality of transmission times to different target pixels of the plurality of pixels, wherein each transmission time is mapped to at least one target pixel and corresponds to a different discrete transmission angle of the plurality of discrete transmission angles, wherein the controller is configured to: select a discrete transmission angle, select a first detection range and a second detection range for the selected discrete transmission angle, trigger the light source at a transmission time to generate a laser beam having a transmission direction that corresponds to the selected discrete transmission angle, more specifically in combination with enable the plurality of pixels of the 2D photodetector array during a measurement window corresponding to the transmission time, evaluate an intensity of each of the plurality of pixels based on the electrical signals generated by the plurality of pixels, select at least one first pixel having a highest first intensity among the plurality of pixels as at least one first target pixel for the first detection range, update the mapping information to link the at least one first target pixel to the selected discrete transmission angle for the first detection range, select at least one second pixel having a highest second intensity among the plurality of pixels as at least one second target pixel for the second detection range, and update the mapping information to link the at least one second target pixel to the selected discrete transmission angle for the second detection range.

Regarding claim 16, the prior art of record individually or combined fails to teach a Light Detection and Ranging (LIDAR) system as claimed, comprising: a LIDAR transmitter configured with a first field of view and configured to transmit laser beams into the first field of view at a plurality of discrete transmission angles in order to scan the first field of view with the laser beams; a LIDAR receiver configured with a second field of view and configured to receive reflected laser beams from the second field of view and generate electrical signals based on the received reflected laser beams: a controller configured to shift at least one of the first field of view or the second field of view based on a misalignment in order to optimize an overlap of the first field of view and the second field of view; and a memory configured to store mapping information, wherein the controller is configured to detect the misalignment between the first field of view and the second field of view, and shift at least one of the first field of view or the second field of view based on the detected misalignment in order to optimize the overlap of the first field of view and the second field of view, wherein the LIDAR transmitter comprises: a light source configured to generate the laser beams at a plurality of transmission times; and a scanning mirror configured to oscillate about a scanning axis such that the laser beams are received from the light source and projected into the first field of view, wherein the laser beams move across the first field of view as the scanning mirror oscillates about the scanning axis, wherein the LIDAR receiver comprises: a two-dimensional (2D) photodetector array comprising a plurality of pixels arranged in a plurality of pixel rows and a plurality of pixel columns, wherein each pixel is configured to generate an electrical signal based on received light, wherein the mapping information maps the plurality of transmission times to different target pixels of the plurality of pixels, wherein each transmission time is mapped to at least one target pixel and corresponds to a different discrete transmission angle of the plurality of discrete transmission angles, wherein the controller is configured to: compare first position information of at least one target pixel at which a reflected laser beam is expected to be incident with second position information of at least one receiving pixel of the plurality of pixels at which the reflected laser beam is incident, calculate a correction factor based on a difference between the first position information and the second position information, and update the mapping information based on the correction factor, wherein the controller is further configured to: select a discrete transmission angle, trigger the light source at a transmission time to generate a laser beam having a transmission direction that corresponds to the selected discrete transmission angle, more specifically in combination with enable the plurality of pixels of the 2D photodetector array during a measurement window corresponding to the transmission time, evaluate an intensity of each of the plurality of pixels based on the electrical signals generated by the plurality of pixels, identify at least one pixel having a highest intensity among the plurality of pixels as the at least one receiving pixel, calculate the correction factor based on the difference between the first position information and the second position information, and update the mapping information based on the correction factor.
	Claim 17 is allowed for its dependency on claim 16. 

Regarding claim 18, the prior art of record individually or combined fails to teach a Light Detection and Ranging (LIDAR) system as claimed, comprising: a LIDAR transmitter configured with a first field of view and configured to transmit laser beams into the first field of view at a plurality of discrete transmission angles in order to scan the first field of view with the laser beams; a LIDAR receiver configured with a second field of view and configured to receive reflected laser beams from the second field of view and generate electrical signals based on the received reflected laser beams; a controller configured to shift at least one of the first field of view or the second field of view based on a misalignment in order to optimize an overlap of the first field of view and the second field of view; and a memory configured to store mapping information, wherein the controller is configured to detect the misalignment between the first field of view and the second field of view, and shift at least one of the first field of view or the second field of view based on the detected misalignment in order to optimize the overlap of the first field of view and the second field of view, wherein the LIDAR transmitter comprises: a light source configured to generate the laser beams at a plurality of transmission times; and a scanning mirror configured to oscillate about a scanning axis such that the laser beams are received from the light source and projected into the first field of view, wherein the laser beams move across the first field of view as the scanning mirror oscillates about the scanning axis, wherein the LIDAR receiver comprises: a two-dimensional (2D) photodetector array comprising a plurality of pixels arranged in a plurality of pixel rows and a plurality of pixel columns, wherein each pixel is configured to generate an electrical signal based on received light, wherein the mapping information maps the plurality of transmission times to different target pixels of the plurality of pixels, wherein each transmission time is mapped to at least one target pixel and corresponds to a different discrete transmission angle of the plurality of discrete transmission angles, wherein the controller is configured to: compare first position information of at least one target pixel at which a reflected laser beam is expected to be incident with second position information of at least one receiving pixel of the plurality of pixels at which the reflected laser beam is incident, calculate a correction factor based on a difference between the first position information and the second position information, and update the mapping information based on the correction factor, wherein the controller is further configured to: select a discrete transmission angle, select a first detection range and a second detection range for the selected discrete transmission, trigger the light source at a transmission time to generate a laser beam having a transmission direction that corresponds to the selected discrete transmission angle, more specifically in combination with enable the plurality of pixels of the 2D photodetector array during a measurement window corresponding to the transmission time, evaluate a first intensity of each of the plurality of pixels for the first detection range and a second intensity of each of the plurality of pixels for the second detection range based on the electrical signals generated by the plurality of pixels, identify, as the at least one receiving pixel, at least one first pixel having a highest first intensity among the plurality of pixels for the first detection range and at least one second pixel having a highest second intensity among the plurality of pixels for the second detection range, calculate the correction factor based on the difference between the first position information and the second position information, and update the mapping information based on the correction factor.

Regarding claim 19, the prior art of record individually or combined fails to teach a method of calibrating a Light Detection and Ranging (LIDAR) system as claimed, the method comprising: configuring a LIDAR transmitter with a first field of view; configuring a LIDAR receiver with a second field of view; transmitting laser beams into the first field of view at a plurality of discrete transmission angles in order to scan the first field of view with the laser beams; receiving reflected laser beams from the second field of view; generating electrical signals based on the received reflected laser beams; and shifting at least one of the first field of view or the second field of view based on a misalignment in order to optimize an overlap of the first field of view and the second field of view; selecting a discrete transmission angle; triggering a light source at a transmission time to generate a laser beam having a transmission direction that corresponds to the selected discrete transmission angle; more specifically in combination with enabling a plurality of pixels of a 2D photodetector array during a measurement window corresponding to the transmission time; evaluating an intensity of each of the plurality of pixels based on the electrical signals generated by the plurality of pixels; selecting at least one first pixel having a highest intensity among the plurality of pixels as at least one target pixel; and updating mapping information to link the at least one target pixel to the selected discrete transmission angle, wherein the mapping information maps different discrete transmission angles to different target pixels of the plurality of pixels.
	Claims 20-24 are allowed for their dependency on claim 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the Non-Final Office Action dated 19 May 2022

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878      





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878